 4:19-cv-03022-RGK-PRSE Doc # 44 Filed: 07/28/20 Page 1 of 2 - Page ID # 2254




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

TILLMAN T. HENDERSON,

                   Petitioner,                             4:19CV3022

      vs.
                                               MEMORANDUM AND ORDER
SCOTT FRAKES, and MICHELLE
CAPPS,

                   Respondents.



       This matter is before the court on Petitioner’s Motion for Leave to Appeal in
Forma Pauperis. (Filing 40.) Petitioner filed a Notice of Appeal (filing 37) on Ju ly
27, 2020. Petitioner appeals from the court’s Memorandum and Order and
Judgment dated July 6, 2020. (Filings 33 & 34.) Petitioner also requests a
certificate of appealability (filing 39) and the appointment of cou nsel (filing 41;
filing 42).

      Upon review of Petitioner’s Motion for Leave to Appeal in Forma Pauperis,
the court finds Petitioner is entitled to proceed in forma pauperis on appeal.

      The court in its Memorandum and Order and Judgment dated Ju ly 6, 2020,
informed Petitioner that it would not issue a certificate of appealability in this
matter. (Filing 33 at CM/ECF p. 63.) The court has reviewed Petitioner’s
submission in support of his request for a certificate of appealability bu t fin ds n o
reason to reconsider its previous determination. Petitioner may request a certificate
of appealability in the Eighth Circuit Court of Appeals. See 28 U.S.C. §
2253(c)(1); Fed. R. App. P. 22(b)(1).
 4:19-cv-03022-RGK-PRSE Doc # 44 Filed: 07/28/20 Page 2 of 2 - Page ID # 2255




       Lastly, Petitioner has filed a motion asking this court to appoint him counsel
on appeal. (Filing 41; see also Filing 42.) Petitioner’s motion should be addressed
to the Eighth Circuit Court of Appeals and, thus, will be denied without prejudice
to reassertion before that Court.

      IT IS THEREFORE ORDERED that:

       1.   Petitioner’s Motion for Leave to Appeal in Forma Pauperis (filing 40)
is granted.

      2.     Petitioner’s Motion for a Certificate of Appealability (filing 39) is
denied.

     3.     Petitioner’s Motion for Appointment of Counsel (filing 41) is den ied
without prejudice to reassertion before the Eighth Circuit Court of Appeals.

      Dated this 28th day of July, 2020.

                                               BY THE COURT:


                                               Richard G. Kopf
                                               Senior United States District Judge




                                           2
